Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 6, the phrase "and/or" renders the claim indefinite because it is unclear which limitations are required as part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under Tsaur, US 8346731 B1. All dependent claims incorporate the rejections of the claims on which they depend. 

As to claim 1:
A computer-implemented method, comprising: 
generating a first external file, the first external file comprising file hashes for files already indexed in a file index in a search engine of a data backup storage system that are not associated with a deleted status; (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 4, lines 34-36, generating the external file in the form of an instance) 
generating a second external file, the second external file comprising file hashes for files in a new backup; (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 4, lines 37-45, generating a hash, and creating a second external file in the form of a index database) 
determining one or more file changes introduced in the new backup based on a comparison between the first external file and the second external file; and  (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 4, lines 51-64, using the hash information to determine changes in the backup, including in the form of a resource list; column 5, lines 1-15, using the hash information comparison to update records including in the resource list to determine updated information is to be backup and indexed) 
updating the file index in the search engine to reflect the one or more file changes introduced in the new backup. (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 5, lines 1-15, using the hash information comparison to update records including in the resource list to determine updated information is to be backup and indexed)


As to claim 2:
The method of claim 1, wherein the new backup is associated with a backup target indicative of a source of the new backup, and only file hashes for already-indexed files that are associated with the same backup target are included in the first external file. (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 5, lines 1-15, using the hash information comparison to update records including in the resource list to determine updated information is to be backup and indexed)


As to claim 3:
The method of claim 2, wherein the backup target comprises a directory name or a virtual machine (VM) name. (Column 6, lines 9-17)

As to claim 4:
The method of claim 1, wherein a file hash for each file is calculated based on a combination of a backup server identifier, a backup identifier, a file full path, and a time of last modification associated with the file. (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 5, lines 1-15, using the hash information comparison to update records including in the resource list to determine updated information is to be backup and indexed)


As to claim 5:
The method of claim 1, wherein the one or more file changes introduced in the new backup comprise one or more files newly added in the new backup, one or more files that have been deleted in the new backup, or a combination thereof.  (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 5, lines 1-15, using the hash information comparison to update records including in the resource list to determine updated information is to be backup and indexed)


As to claim 6:
The method of claim 5, wherein updating the file index in the search engine to reflect the one or more file changes comprises adding one entry to the file index for each of the one or more files newly added in the new backup and/or associating a respective entry for each of the one or more files that have been deleted in the new backup with a deleted status. (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 5, lines 1-15, using the hash information comparison to update records including in the resource list to determine updated information is to be backup and indexed)

As to claim 7:
The method of claim 1, wherein the file hashes in the first and second external files are sorted based on their values before determining the one or more file changes. (Figures 3-5; column 1, lines 59-67; column 3, lines 4-13; column 7, lines 12-45, wherein the sorting occurs when the resources are inserted) 

Claims 8-21 are directed to parallel variants of the claims as noted above, albeit in a different statutory class, and are likewise rejected for parallel reasons as those noted above. 


Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

Friday, January 7, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157